USCA1 Opinion

	




      [NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]                                                 United States Court of Appeals                     For the First Circuit                                                                No. 98-1218                        THOMAS H. AUSTIN,                           Petitioner,                                v.                   GEORGE A. VOSE, JR., ET AL.,                           Respondent.           APPEAL FROM THE UNITED STATES DISTRICT COURT                FOR THE DISTRICT OF MASSACHUSETTS           [Hon. William G. Young, U.S. District Judge]                              Before                       Selya, Circuit Judge,                Campbell, Senior Circuit Judge,                   and Lynch, Circuit Judge.                                                                     Thomas Austin on brief pro se.     Scott Harshbarger, Attorney General, and Susanne g. Levsen,Assistant Attorney General, on brief for appellees.June 19, 1998                                                                            Per Curiam.  Upon careful review of the briefs and    record, we reach essentially the same conclusion reached by the    district court.  In our de novo review, we have applied the    standard set forth in Brecht v. Abrahamson, 507 U.S. 619, 637    (1993), and we have considered the factors outlined in    Levasseur v. Pepe, 70 F.3d 187, 193 (1st Cir. 1995).  Thus, we    conclude that, although the videotape may have been used    extensively at the trial, and the identification issue to which    it pertained may have been the central question before the    jury, still the properly admitted evidence against petitioner    was so strong that, even assuming the videotape improperly was    shown to the jury, habeas relief is not warranted.                Affirmed.  See 1st Cir. Loc. R. 27.1.